Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-250
               Lower Tribunal Nos. 14-3027 CC, 20-232 AP
                          ________________


      Central Therapy Center, Inc., a/a/o Luis Gonzalez,
                                  Appellant,

                                     vs.

            Progressive Select Insurance Company,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Michaelle
Gonzalez-Paulson, Judge.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., and Maria E. Corredor, for appellant.

     deBeaubien, Simmons, Knight, Mantzaris & Neal, LLP, and Kenneth
P. Hazouri (Orlando), for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Miracle Health Servs., Inc., a/a/o Kirenia Tamayo, v.

Progressive Select Ins. Co., 326 So. 3d 109 (Fla. 3d DCA 2021).




                                    2